Citation Nr: 0719798	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for heart disease, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from September 1954 until 
September 1957.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

This matter was previously before the Board on two occasions.  
In June 2006, the appeal was remanded for a hearing.  In 
September 2006, a videoconference hearing was held before the 
undersigned and a transcript of this hearing is of record.  
In December 2006, the above matter was remanded for further 
development.


FINDINGS OF FACT

1.  The record does not establish that the veteran had in-
country service or visitation in the Republic of Vietnam 
during the Vietnam Era.

2.  Chronic heart disease is not currently demonstrated by 
the competent, probative medical evidence on file.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
December 2002 and December 2006 letters from the VA to the 
appellant.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the December 2006 
letter informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).
Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a September 2006 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  A 
VA medical opinion has been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the record documents that the RO had 
made reasonable effort to assist the veteran by attempting to 
verify his assertion of herbicide exposure at Warren Air 
Force Base (AFB) in Cheyenne, Wyoming in 1956.  An August 
2005 electronic-mail communication indicates that Department 
of Defense records do not "contain any instance of herbicide 
use, testing, or disposal" at the Warren AFB.  As such, the 
Board finds that a reasonable possibility does not exist that 
additional development would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A; see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  



Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
cardiovascular disability becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
heart disease, including as due to herbicide (Agent Orange) 
exposure. 

Initially, the Board notes that the evidence does not show 
that the veteran served or visited in the Republic of Vietnam 
within the meaning of VA regulation.  See DD Form 214.  
Indeed, in a November 2005 VA form 646, the veteran's 
representative remarked that the veteran had no "in-
country" Vietnam service and the veteran has not contended 
otherwise.  Based on this evidence, the Board finds that the 
presumptive regulations for Agent Orange (herbicide) exposure 
do not apply in this case.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309, 3.313.  The Board also notes that even if 
the regulation regarding presumptive service connection for 
diseases associated with exposure to certain herbicide agents 
did apply to the veteran, heart disease is not among the 
diseases listed under 38 C.F.R. § 3.309(e).

The veteran has argued in a statement first submitted in 
January 2007 that the herbicide presumption regulation is 
unfair because it only applies to veterans who served in the 
Republic of Vietnam.  See 38 C.F.R. § 3.309(a)(6).  The Board 
acknowledges the veteran's contentions.  However, the Board 
is bound by the current laws and regulations as they have 
been enacted by the United States Congress.  The Board notes 
that the veteran has not submitted any evidence to 
corroborate his statements.  Further, as noted above, VA has 
made a reasonable effort (without success) to verify the 
veteran's claim regarding herbicide exposure.  

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's heart 
disease/disability must have become manifest to a degree of 
10 percent or more within one year from the date of 
termination of his period of service.  As the evidence of 
record fails to establish any clinical manifestations of a 
heart disease/disability within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  Having 
considered presumptive service connection in the present 
case, the Board will now address the issue of direct service 
connection on a nonpresumptive basis.  

The first question in determining if service connection is 
warranted is whether there is medical evidence of a current 
disability.  
Service medical records disclose that the veteran was seen in 
March 1956 for post-prandial pain in the chest.  In the 
September 1957 report of medical history, at the time of 
separation, the veteran reported shortness of breath and pain 
or pressure in the chest.  The September 1957 clinical 
separation examination report noted that the veteran had a 
history of the problems listed on the report of medical 
history.
Post-service records indicate that the veteran had coronary 
artery disease as early as January 1999, if not earlier, as 
the staff physician noted "CAD (coronary artery disease 
stable."  An April 2001 discharge summary noted a past 
medial history of hypertension and CAD.  His heart had a 
regular rate and rhythm.  A February 2002 VA outpatient 
treatment record noted an assessment of "CAD stable."  A 
July 2002 outpatient treatment record noted that the veteran 
was diagnosed with hypertension 3 years ago and that he had 
had a myocardial infarction 5 years ago.  Upon examination, 
the veteran's heart was normal without murmur.  The VA 
physician assessed the veteran with, among other things, CAD 
and hypertension.  A December 2002 outpatient treatment 
record revealed that the veteran's heart to be regular 
without murmur.  It also noted that his lungs were clear and 
there was no carotid bruit.

The veteran was afforded a VA examination in January 2007.  
The veteran complained of occasional chest pain (once every 
few months, for a few minutes).  It was noted that the 
veteran was fairly active, without chest pain.  The VA 
examiner, a cardiologist, noted that the veteran had no 
syncope or palpitations.  It was also noted that the 
veteran's heart had a regular rhythm and rate with a 2/6 
systolic murmur.  An electrocardiogram (ECG) revealed sinus 
tachycardia with premature atrial complexes and possible left 
atrial enlargement.  In diagnosing the veteran, the 
cardiologist stated that there was "no clear evidence for 
heart disease, from physical examination."  The examiner 
noted that the veteran has multiple risk factors for CAD, 
including diabetes mellitus, hypertension, dyslidemia, age, 
gender, and a history of smoking.  

Based on the foregoing, the Board finds that the record is 
negative for clinical evidence of current heart disease.  The 
Board finds that the probative value of the comments and 
opinions of the 2007 VA cardiologist, with a greater level of 
medical training and specialization in cardiovascular 
medicine, together with an objective review of the veteran's 
medical record and objective examination of the veteran, 
outweighs the other post-service medical evidence.  
Therefore, in the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Even if the Board were to find a current heart disease, there 
is no competent medical evidence that causally relates such 
current disability to active service.  Indeed, the VA 
examiner, in 2007, opined that if the veteran does have heart 
disease, it is due to multiple risk factors, including 
diabetes mellitus, hypertension, dyslidemia, age, gender, and 
a history of smoking.  The Board notes that the service 
connection has not been established for any of the 
aforementioned risk factors.  Moreover, again assuming the 
Board was to find a current heart disease, it is significant 
to point out that the first post-service finding or treatment 
regarding heart disease was many years after the veteran's 
discharge from service and would be too remote from service 
to be reasonably related thereto without a demonstration of 
continuity of symptomatology.

The veteran has expressed a belief that he currently has 
heart disease and that it is related to his active duty 
service.  However, the veteran's own self-diagnosis and 
opinion as to etiology in this case holds no probative value 
as he is not shown to possess the medical training required 
to provide a medical diagnosis or opinion as to etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 38 
C.F.R. § 3.159(a) (2006).  

In conclusion, the competent clinical evidence does not 
establish a current heart disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for heart disease, 
including as secondary to herbicide exposure, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


